 1

 2

 3

 4

 5

 6

 7

 8                                        UNITED STATES DISTRICT COURT
 9                                    EASTERN DISTRICT OF CALIFORNIA
10

11       GORDON C. REID,                                         Case No. 1:14-cv-01163-NONE-JLT (PC)
12                           Plaintiff,
                                                                 ORDER SETTING SCHEDULING
13             v.                                                CONFERENCE AND DIRECTING CLERK
                                                                 OF THE COURT TO ISSUE CIVIL NEW
14       UNITED STATES OF AMERICA, et al.,                       CASE DOCUMENTS

15                           Defendants.
16

17            The Court hereby SETS a scheduling conference in this matter for July 27, 2021, at 9:00

18   a.m. before the undersigned. The Court DIRECTS the Clerk of the Court to issue the pertinent

19   civil new case documents, including the Order Setting Mandatory Scheduling Conference, which

20   sets forth the requirements for the parties’ Joint Scheduling Report.1 The parties SHALL prepare

21   and submit their Joint Scheduling Report in accordance with that order.

22
     IT IS SO ORDERED.
23

24         Dated:    June 23, 2021                                     _ /s/ Jennifer L. Thurston
                                                           CHIEF UNITED STATES MAGISTRATE JUDGE
25

26
27
     1
      Given that Plaintiff is now represented by counsel, the parties may disregard the First Informational Order in
28   Prisoner/Civil Detainee Civil Rights Case issued on July 28, 2014 (Doc. 5).
